Case 1:18-cv-03458-ADC Document 1 Filed 11/08/18 Page 1 of 5

UNITED STATES DISTRICT COURT

BALTIMORE, MARYLAND
LESTER SMALL )
12414 Persimmon Road
Upper Marlboro, MD 20772 )
Plaintiff
Vs. ) Case No.:
Greg Collett , District Director )
United States Immigration and
Citizenship Service )
)
And
Jeff Sessions Attorney General )
U.S. Department of Justice
950 Pennsylvania Avenue, NW )
Washington, DC 20530-0001
)
Defendants
)

 

PLAINTIFF’S ORIGINAL COMPLAINT FOR WRIT IN THE NATURE OF
MANDAMUS

COMES NOW the Plaintiff LESTER SMALL by and through his attorney the LAW
OFFICES OF DENNIS A. BAIRD and Sean A. Baird Esq., and hereby files this mandamus
action based on the foregoing:

1.That this action is brought against the Defendants to compel action for a l-485
adjustment of Status application filed by the Plaintiff. The application Was filed and remains
Within the jurisdiction of the Defendants, who have improperly Withheld action on said petition

to Plaintiff detriment

PARTIES

Case 1:18-cv-03458-ADC Document 1 Filed 11/08/18 Page 2 of 5

2.Plaintiff Victor Arthur is a 34 year old native and citizen of Trinidad He entered the
United States on February 28, 2003 in New York, New York.

4.Defendant District Director Collett is an official of the USCIS generally charged with
supervisory authority over all operations of the USCIS within his District With certain specific
exceptions not relevant here. 8 CFR §103.1(g)(2)(ii)(B). As will be shown, Defendant District
Director Collett is the official with whom Plaintiffs’ I-485 immigrant petition remains

unadj udicated.

5.Defendant J eff Sessions is Attorney General of the United States, and this action is
brought against him in his official capacity. He is generally charged with enforcement of the
Immigration and Nationality Act, and it is further authorized to delegate such powers and
authority to subordinate employees of the Department of Justice. 8 USC § 1103(a). More
specifically, the Attorney General is responsible for the adjudication of I-130 immigrant petitions
and I-485 applications for permanent residents The United States Citizenship and Immigration
Service (USCIS) is an agency within the Department of Homeland Security to whom the
Attomey General’s authority has in part been delegated and is subject to the Attorney General’s

supervision

JURSIDICTION

6.Jurisdiction in this case is proper under 28 USC §1331 and §1361, 5 USC §701 et seq.,
and 28 USC §2201 et.seq. Relief is requested pursuant to said statues.

VENUE

7.Venue is proper in this court, pursuant to 28 USC §139l(e), in that this is an action

against officers and agencies of the United States in their official capacities, brought in the

Case 1:18-cv-03458-ADC Document 1 Filed 11/08/18 Page 3 of 5

District where a Defendant resides and where a substantial part of the events or omissions giving
rise to Plaintif`fs’ claim occurred. More specifically, Plaintiff`s I-485 petition for an alien relative
Was filed with the USCIS in St. Albans, Vermont and appropriately transferred to the Baltimore,
Maryland for regional adjudication

EXHAUSTION OF REMEDIES

S.Piaintiffs’ have exhausted their administrative remedies. Piaintiffs’ have, through their
attorney, made numerous telephonic, written and in-person inquires concerning the status of the

pending petition but their efforts have been futile.

CAUSE OF ACTION

9. On or about February 13, 2015 Piaintiff Lester Small filed an I-485 application for

adjustment of status.

lO.That at the time of said filing, such applications were being adjudicated by the
Defendant District Director generally took between 150 to 200 days.

ll.That at least four times in 2018 undersigned counsel has appeared at the USCIS office
in Baltimore, MD and has been informed that the application is still pending

12. For approximately three years the Baltimore office has the application pending and it
has not been fully adjudicated

13.That the Defendants have sufficient information to determine Plaintiffs’ eligibility
pursuant to applicable requirements 'l`o date said application has not been adjudicated

14.That the Defendants’ rehasal to act in this case is, as a matter of law, arbitrary and not

in accordance with the law.

Case 1:18-cv-03458-ADC Document 1 Filed 11/08/18 Page 4 of 5

IS.That the Defendants’ willfully, and unreasonably, have delayed in and have refused to
adjudicate Plaintiff`s’ application hereby depriving them of the right to a decision on their
petition.

16. That the failure by the District Director to adjudicate 1-485 petition is causing
irreparable harm to the Plaintiff Lester Small as he is not able to adjust his status to that of a
permanent resident.

lS.That the Plaintiff has been greatly damaged by the failure of Defendants to act in
accord with their duties under the law.

19. The Plaintiff Lester Small faces irreparable harm if this petition is not immediately
adjudicated as he could face deportation or permanent banishment from the Untied States

21 .That the Defendants, in violation of the Administrative Procedures Act, 5 USC §701
et seq.,are unlawfully withholding or unreasonably delaying action on Plaintiffs’ petition and
have failed to carry out the adjudicative functions delegated to them by law with regards to
Plaintitf”s case.

22. That the Plaintiffs have made numerous status inquiries in an attempt to secure
adjudication of their applications, all to no avail.

23.That because the Plaintiff’s attempts to have and I-485 application adjudicated have
been futile, the Plaintiffs’ have been forced to retain the services of an attorney to pursue the
instant action.

24. That the Plaintiffs’ have incurred substantial costs.

WHEREPORE, in view of the arguments and authority noted herein, Plaintiffs
respectfully pray that the Defendants be cited to appear herein and that, upon due

consideration, the Court:

Case 1:18-cv-03458-ADC Document 1 Filed 11/08/18 Page 5 of 5

(a) require the Defendants to adjudicate the Plaintiffs’ I-485 application
for adjustment of status ;

(b) award the Plaintiffs’ $100,000 dollars plus the cost of this action;

(c) award the Plaintiffs’ attorneys fees in the amount of $20,000 dollars.

(d) For such other and further relief that this court may deem and proper.

 

LESTER SMALL

Respectfully submitted,

LAW oFFICEs oF DENNIS s IRD
By

v sean A. Baird, Esq.
Bar lD:l 7641
1323 Fenwick Lane
Silver Spring, MD 20910
(301) 650-2030
Attorney of the Plaintiff

 

